UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
ELIZABETH LeTOURNEAU,                     )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )                  Civil Action No. 12-1632 (RBW)
                                          )
GATEWAY INNS & SUITES, et al.,            )
                                          )
                  Defendants.             )
_________________________________________ )


                                  MEMORANDUM OPINION
       The defendants filed a motion to dismiss this case [Dkt. #4] on October 5, 2012.

Because a ruling on the motion to dismiss potentially could dispose of this case, in its November

5, 2012 Order, the Court advised the plaintiff, among other things, of her obligation to file an

opposition or other response to the motion. Further, the Order expressly warned the plaintiff

that, if she failed to file her opposition by November 16, 2012, the Court would treat the motion

as conceded. To date, the plaintiff neither has filed an opposition nor requested additional time

to do so. The Court will treat the defendant’s motion as conceded and will dismiss this action.


       An Order accompanies this Memorandum Opinion.



                                                      REGGIE B. WALTON
                                                      United States District Judge
DATE: November 30, 2012